Citation Nr: 1023773	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-39 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
January 1976 and from January to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied entitlement 
to service connection for PTSD.  The New York RO now has 
jurisdiction over the claim.  

The Veteran provided testimony before the Board at the RO in 
April 2010.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran has current PTSD that has been linked by medical 
evidence to an in-service stressor that has been supported by 
credible evidence.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. § 
1110 (West 2002);  
38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.


Legal Criteria- Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.)(1994)(DSM IV); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.  If the evidence 
established that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  This rule was 
subsequently codified at 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition.  VA medical center (VAMC) treatment 
records from March 2004 to November 2007 show treatment for 
PTSD, depression, and insomnia.  A March 2004 treatment 
record included an impression of stable PTSD.  

In October 2006, PTSD and mild depression and insomnia were 
diagnosed based on the Veteran's reports of anxiety, insomnia 
and nightmares related to service.  In October 2007, the 
Veteran described flashbacks and disturbing thoughts about 
his service and chronic PTSD was diagnosed.  Thus, the first 
requirement for service connection for PTSD is satisfied.  

Credible supporting evidence that the claimed in-service 
stressor occurred is also required for service connection for 
PTSD.  38 C.F.R. § 3.304(f).  The Veteran has claimed several 
specific stressors, including an incident where he helped a 
group of women and children board a helicopter and later was 
told that they would likely be killed.  

A second incident involved two master sergeants injured in a 
land mine explosion where the Veteran helped transport them 
into the hospital and later had to inform the captain that 
they were going to die.  The Veteran also stated that in 
general he was responsible for helping transport injured 
service members into the hospital as well as prepare their 
diet and help change their bandages.       

Credible supporting evidence need not confirm every detail of 
a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  While the specific stressors identified by the 
Veteran have not been verified, the record contains three 
statements submitted by the Veteran's colleagues who state 
that they each served with the Veteran and confirmed that he 
was responsible for helping to transport and care for wounded 
veterans as a part of his service.  

The Veteran's DD 214 confirms that he was a diet technician 
who served in Operation Desert Shield/Storm from January to 
June 1991.  A citation to accompany the award of the Air 
Force commendation medal showed that he served with the 722nd 
Aeromedical Staging Squadron during wartime operations in the 
Persian Gulf.  The Veteran's reports of transporting and 
caring for wounded service members are, therefore, consistent 
with his service.  Resolving doubt in the Veteran's favor, 
the Board finds that the second element for service 
connection for PTSD-credible supporting evidence 
demonstrating the occurrence of a claimed in-service 
stressor-has been satisfied.  

Finally, service connection for PTSD requires a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  As noted above, the Veteran's 
diagnosis of PTSD and mild depression and insomnia was based, 
at least in part, on his reports of helping to evacuate 
wounded service members during the Gulf War.  The October 
2007 VAMC treatment record shows that PTSD was diagnosed, at 
least in part, on the basis of his reports of flashbacks and 
disturbing thoughts of his service.  The VA psychiatrist 
stated in an addendum that the diagnosis of PTSD was more 
likely than not caused by and possibly related by his 
military service while stations in Saudi Arabia.  The Veteran 
has consistently reported that his flashbacks, nightmares, 
and intrusive thoughts involve the confirmed stressor of 
helping wounded service members.  Therefore, the third 
element required for service connection for PTSD is 
satisfied.  

As the record contains both lay and medical evidence linking 
the Veteran's current PTSD to his active service, the Board 
finds that the preponderance of evidence is in favor of the 
claim, and it is therefore, granted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


